Title: From Thomas Jefferson to Albert Gallatin, 9 January 1809
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin. 
                     
                     Jan. 9. 1809.
                  
                  I do not recollect the instructions to Govr. Lewis respecting squatters. but if he had any they were unquestionably to prohibit them rigorously. I have no doubt, if he had not written instructions, that he was verbally so instructed. Carr’s story has very much the air of an idle rumor, willingly listened to. it shews some germ of discontent existing.
                  I think Cochran should immediately dismiss the captain of the cutter.   I inclose you the Attorney General’s opinion on the prosecutions against the British boats, & accordingly recommend the discontinuance of the prosecutions.
                  I inclose you the extracts of letters from Georgia, furnished me by mr Milledge. be so good as to return those of Dec. 26. 2&. 27 that I may communicate them to the other departments. Affectionate salutations.
               